UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 22, 2009 BroadVision, Inc. (Exact name of registrant as specified in its charter) Delaware 000-28252 94-3184303 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1600 Seaport Blvd, Suite 550, North Bldg, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650) 331-1000 Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. 2009 Employee Profit Sharing Plan On July 22, 2009, the Compensation Committee of the Company's Board of Directors approved the Company's 2009 Employee Profit Sharing Plan (the "2009 EPSP"). The terms of the 2009 EPSP are summarized on the framework document attached hereto as Exhibit 10.1 and incorporated in its entirety in this Item Item 9.01 – Financial Statements & Exhibits (c)Exhibits Exhibit No. Description 2009 Employee Profit Sharing Plan Framework Document SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BroadVision, Inc. July 23, 2009 By: /s/ Shin-Yuan Tzou Name: Shin-Yuan Tzou Title: ChiefFinancial Officer EXHIBIT INDEX Exhibit No. Description 2009 Employee Profit Sharing Plan Framework Document
